Exhibit 99.1 Independence Realty Trust Announces Second Quarter 2016 Financial Results PHILADELPHIA, PA — August 3, 2016 — Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT) today announced its second quarter 2016 financial results.All per share results are reported on a diluted basis. Results for the Quarter · Earnings per share (“EPS”) was $0.61 for the quarter ended June 30, 2016 as compared to $0.01 for the quarter ended June 30, 2015. · Core Funds from Operations (“CFFO”) per share increased 15.8% to $0.22 for the quarter ended June 30, 2016 from $0.19 for the quarter ended June 30, 2015. · Earnings before interest, taxes, depreciation and amortization and before acquisition expenses (“Adjusted EBITDA”), increased 78.1% to $18.7 million for the quarter ended June 30, 2016 from $10.5 million for the quarter ended June 30, 2015. Results for the Six Months · EPS was $0.61 for the six months ended June 30, 2016 as compared to $0.00 for the six months ended June 30, 2015. · CFFO per share increased 10.5% to $0.42 for the six months ended June 30, 2016 from $0.38 for the six months ended June 30, 2015. · Adjusted EBITDA increased 84.3% to $37.6 million for the six months ended June 30, 2016 from $20.4 million for the six months ended June 30, 2015. Property Sales and Refinancing Activity During the quarter ended June 30, 2016, IRT generated $135.0 million in net proceeds from the following transactions and used these proceeds to pay down IRT’s secured credit facility and its interim term loan. · On April 7, 2016, IRT sold a 162 unit apartment property located in Denver, Colorado for $23.0 million.IRT received net cash proceeds of approximately $11.6 million, after transaction costs and full repayment of the debt underlying the property. · On May 5, 2016, IRT sold a 360 unit apartment property located in Phoenix, Arizona for $47.0 million.IRT received net cash proceeds of approximately $18.4 million, after transaction costs and full repayment of the debt underlying the property. · In May 2016, IRT put long-term, fixed-rate mortgages on three properties totaling $106 million of mortgage debt at a weighted average fixed-rate of 3.51% and a weighted average term of 8.4 years, generating $105.0 million of net proceeds. Senior Term Loan Facility · On June 24, 2016, IRT entered into a new $40 million senior term loan facility administered by KeyBank which matures in September 2018.IRT used this facility to repay in full its interim term loan which had an outstanding balance of $33.5 million. Scott Schaeffer, IRT’s Chairman and CEO said, “During the quarter, we successfully completed our plan to retire the $120 million interim loan used to fund a portion of the Trade Street acquisition. Our portfolio remains well positioned for continued rental rate increases which we believe will drive NOI growth while lowering our debt to EBITDA ratio.” Same-Store Property Operating Results Second Quarter 2016 Compared to Second Quarter 2015(1) Six Months Ended 6/30/16 Compared to Six Months Ended 6/30/15(2) Rental income 3.3% increase 3.1% increase Total revenues 3.1% increase 3.2% increase Property level operating expenses 1.1% increase 2.3% increase Net operating income (“NOI”) 5.0% increase 4.0% increase Portfolio average occupancy 93.9%, 0.3% increase 93.4%, no change Portfolio average rental rate 2.9% increase to $856 3.0% increase to $852 NOI Margin 0.9% increase to 53.8% 0.4% increase to 53.1% Same store portfolio for the three months ended June 30, 2016 and 2015 consists of 26 properties with 7,757 apartment units. Same store portfolio for the six months ended June 30, 2016 and 2015 consists of 26 properties with 7,757 apartment units. Capital Expenditures For the three months ended June 30, 2016, our recurring capital expenditures for the total portfolio was $1.9 million, or $143 per unit. For the six months ended June 30, 2016, our recurring capital expenditures for the total portfolio was $3.5 million, or $259 per unit. 2016 Net Income and CFFO Guidance IRT is updating prior guidance for full year EPS and CFFO per share, with EPS now projected to be in a range of $0.54-$0.58, an increase from the prior guidance range of $0.34-$0.39 and CFFO per share is now projected to be in the range of $0.84-$0.88 per common share, an increase of the low end from the prior guidance range of $0.82-$0.88 per common share.A reconciliation of IRT's projected net income (loss) allocable to common shares to its projected CFFO per share, a non-GAAP financial measure, is included below.Also included below are the primary assumptions underlying this estimate. See Schedule II to this release for further information regarding how IRT calculates CFFO and Schedule V to this release for management’s definition and rationale for the usefulness of CFFO. 2016 Full Year Net Income and CFFO Guidance (1) 2016 Net Income Guidance (1) Low High Net income (loss) available to common shares - Earnings per share - 2uidance (1) Net income (loss) available to common shares - Adjustments: Depreciation and amortization - Gains on asset sales - Share base compensation - Amortization of deferred financing fees and other items - CORE FFO per diluted share allocated to common shareholders - This guidance, including the underlying assumptions, constitutes forward-looking information.Actual full 2016 CFFO could vary significantly from the projections presented.Our estimate is based on the following key operating assumptions: (a) For 2016, a same store pool of 26 properties totaling 7,757 units. (b) Same store NOI growth of 4.5% to 5.5%, driven by revenue growth of 4% to 5% and property operating expense growth of 2% to 3%. (c) The portfolio of properties acquired from TSRE, which is not included in the same store pool, experiences NOI growth of 6% to 7%, driven by revenue growth of 4% to 5% and an improved operating margin of 56%, up from 54% in 2015. The improved operating margin is driven through reduced operating expenses for property insurance. (d) No property acquisitions in 2016. (e) General and administrative expenses of approximately $1.8 million to $2.3 million. Selected Financial Information See Schedule I to this Release for selected financial information for IRT. Non-GAAP Financial Measures and Definitions IRT discloses the following non-GAAP financial measures in this release: funds from operations (“FFO”), CFFO, Adjusted EBITDA and NOI.A reconciliation of IRT’s reported net income (loss)to its FFO and CFFO is included as ScheduleII to this release. A reconciliation of IRT’s same store NOI to its reported net income (loss)is included as ScheduleIII to this release. A reconciliation of IRT’s Adjusted EBITDA, to net income (loss)is included as ScheduleIV to this release. See Schedule V to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release.
